DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 18-20 are allowed.
The following is a statement of reasons for allowance:  the prior art does not disclose or make obvious a method or system of determining enrichments of a first and second stable-labelled tracer of a target substance which includes glucose, the tracers being generated by isotopic or bio-isosteric substitution in the target substance, method comprising ionizing the tracers and the target substance, measuring intensities of ions of the tracers and target substance using a high-resolution mass analyzer, calculating an enrichment of the first tracer using a first calibration curve independent of enrichments of each of the at least one second tracer, wherein the high-resolution mass analyzer is operated so as to resolve an ion peak deriving from a tracer having a width at half maximum peak height equal to or smaller than 1*10-2. 
The invention is allowable due to the inventors’ realization that using high-resolution mass spectrometry combined with multiple tracers of similar structure to the target molecule including glucose allows the enrichment of each tracer to be calculated using a calibration curve independent of the other tracers since each mass peak can be resolved independently.   Prior art mass spectrometric measurement of glucose with multiple tracers such as by Toffolo (Toffolo et al, “Glucose Fluxes During OGTT in Adolescents Assessed by a Stable Isotope Triple Tracer Method”, Journal of Pediatric Endocrinology & Metabolism, 21, 31-45, 2008), Basu (Basu et al, “Use of a Novel Triple-Tracer Approach to Assess Postprandial Glucose Metabolism”, Am J. Physiol. Endocrinol. 284 E55-E69, 2003) and Haidar (Haidar et al, “Validity of Triple and Dual-Tracer Techniques to Estimate Glucose Appearance”, Am. J Physicol. Endocrinol. Meta 302, E1493-E1501. 2012) did not use high-resolution MS and required more complicated methods for resolving the multiple tracers, or the use of tracers of substantially different structure from the target molecule, as described in the current specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881